t c memo united_states tax_court thousand oaks residential care home i inc et al petitioners commissioner of internal revenue respondent v docket nos filed date ps filed a motion for recovery_of reasonable administrative and litigation costs pursuant to sec_7430 held r’s position was substantially justified p is not entitled to recovery_of reasonable administrative and litigation costs cases of the following petitioners are consolidated herewith thousand oaks residential care home i inc docket no and robert a fletcher and pearl fletcher docket no on date we granted motions to change the captions in docket nos and matthew taggart ryan andrews michael b luftman and charles kolstad for petitioners kris h an for respondent memorandum opinion wherry judge this matter is before the court on petitioners’ motion for administrative and litigation costs filed pursuant to sec_7430 and rules and respondent filed a response opposing petitioners’ motion as discussed in detail below we conclude that respondent’s position in these proceedings was substantially justified and consequently we will deny petitioners’ motion background after an exhaustive review of multiple factors on date this court determined that most of the fletchers’ compensation was reasonable and deductible under sec_162 thousand oaks residential care home i inc v commissioner tcmemo_2013_10 at respondent has conceded that unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure these cases are appealable to the u s court_of_appeals for the ninth circuit therefore petitioners have substantially prevailed with respect to the most significant issues or set of issues in their case s and that petitioners meet the net_worth requirements of sec_7430 respondent however argues that petitioners have not established that they have incurred any of the administrative and litigation costs and that petitioners were not the prevailing parties because respondent’s positions were substantially justified discussion pursuant to sec_7430 a prevailing_party may be awarded reasonable administrative and litigation costs incurred in any administrative or court_proceeding brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty the term prevailing_party means any party other than the united_states or a creditor of the taxpayer which has substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues and meets the net_worth requirements of u s c sec d b see sec_7430 a party meeting these requirements shall not be treated as the prevailing_party however if the united_states establishes that its position in the proceeding was substantially justified sec_7430 in order to establish that the position was substantially justified respondent must show that the position was ‘justified to a degree that could satisfy a reasonable person’ or that it had a ‘reasonable basis both in law and fact ’ 106_tc_76 quoting 487_us_552 a position has a reasonable basis in fact if there is relevant evidence that a reasonable mind might accept as adequate to support a conclusion 115_tc_366 citing pierce u s pincite in determining whether the position was substantially justified we must ‘consider the basis for the legal position and the manner in which the position was maintained’ id quoting 86_tc_962 the position_of_the_united_states is evaluated at two stages of the case first at the administrative_proceeding level and second at the court_proceeding level see huffman v commissioner 978_f2d_1139 9th cir aff’g in part rev’g in part tcmemo_1991_144 in these cases the position of the administrative_proceeding was established by the appeals office’s decision and the position of the court_proceeding was that taken in respondent’s answer to the petition see sec_7430 108_tc_430 respondent argues and we find that his position in both proceedings was substantially the same respondent’s position in these cases on the issue of whether the compensation packages paid to the fletchers for the and tax years were deductible under sec_162 was substantially justified sec_162 provides a deduction for ordinary and necessary business_expenses including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered in cases appealable to the u s court_of_appeals for the ninth circuit the reasonableness of the payments is considered with reference to broad factors set forth in 716_f2d_1241 9th cir rev’g tcmemo_1980_282 and 376_f3d_1015 9th cir aff’g 119_tc_8 the reasonableness of compensation is a question of fact to be determined on the basis of all the facts and circumstances 399_f2d_603 9th cir aff’g tcmemo_1967_7 whether compensation was reasonable is necessarily a question of facts and circumstances this court required a full trial complete with expert witnesses on both sides in order to make a determination with respect to the reasonableness of the compensation of the factors the court looked at it found that three of the six factors weighed in favor of respondent and noted that another factor only slightly favored petitioner after careful analysis and consideration the court found that most of the compensation paid to the fletchers was reasonable however a material portion dollar_figure of the compensation package as it related to deferred_compensation provided by the retirement_plan was found to be nondeductible and unreasonable it was also determined that petitioner thousand oaks residential care home i inc ’s owner-employees had drained through compensation the corporation’s profits essentially leaving no return for shareholders on their capital_investment the cases with respect to the owner-employees and their reasonable_compensation including compensation_for earlier years when they were undercompensated were competitive the testimony of respondent’s expert the numerous factual issues surrounding the decision and the total disallowance of all compensation paid to the owner-employees’ daughter ms strick demonstrate that respondent acted reasonably given the facts and circumstances in accordance with the foregoing we hold that respondent’s position in these cases was reasonable and substantially justified under sec_7430 we note that had petitioners chosen to submit a qualified_offer pursuant to sec_7430 which recognized not only respondent’s excessive zeal but also its own and that of its shareholder owners much of its dollar_figure of litigation costs and those of respondent might have been avoided in any event if the qualified_offer had been reasonable petitioners would have trumped respondent’s sec_7430 defense and might have recovered their costs in this matter see sec_7430 it follows that petitioners are not the prevailing_party within the meaning of sec_7430 and we will therefore deny petitioners’ motion to reflect the foregoing appropriate orders and decisions will be entered because we concluded that respondent’s position was substantially justified we need not address respondent’s argument that petitioners have not established that they have incurred any of the administrative and litigation costs
